Title: From George Washington to Charles-René-Dominique Sochet Destouches, 26 February 1781
From: Washington, George
To: Destouches, Charles-René-Dominique Sochet


                        
                            Sir,
                            Head Quarters New Windsor Feby 26. 81
                        
                        I am this day honored with your letter of the 20th.
                        I beg you to be persuaded that in my proposition to you through His Excellency The Count De Rochambeau,
                            nothing was more remote from my wish than that you should take any steps which might in the least endanger the fleet under
                            your command. Supposing you to have possessed a temporary superiority if you had thought it safe to employ it in the
                            cooperation which I had the honor to propose, the success would have been of great importance to this country in its
                            present circumstances. Where there seemed to be a chance of effecting so desireable an object, I could not but suggest it
                            to your consideration.
                        My reasons for having supposed you to possess such a superiority were these: The officer you had sent to
                            reconnoitre the English fleet reported the Bedford to be so damaged in her hull, that after remasting her she was only fit
                            to be conducted into port to be repaired before she would be in condition to act; and the America was not only said to
                            have been seen dismasted before she disappeared, but the length of her absence afforded a presumption that she was either
                            lost or so much injured as to have made it difficult to her to regain her station. After these deductions from the force
                            of the enemy there would have remained to them in condition for service five ships of the line and one of fifty guns
                            opposed to seven ships of the line on your part.
                        I have the honor to state these facts to explain to you the ground on which my proposals were founded.
                        The detachment sent to Chesapeak Bay and -- The return of the America uninjured make a material change in the
                            situation of the two fleets and render ineligible what might have been before advantageous.
                        Under the information you had received and from the applications made to you, you had a right to expect that
                            the detachment sent into the bay would fully answer the end, and the readiness with which you embraced the opportunity for
                            sending it has a just claim to our acknowlegements. I shall be happy to congratulate you in its success—which if it should
                            arrive unexpectedly I do not despair of having it in my power to do. With perfect consideration and attachment I have the
                            honor to be Sir Your most Obedt & humble servant

                    